The plaintiffs petition for certification for appeal from the Appellate Court, 56 Conn. App. 913 (AC 19214), is granted, limited to the following issue:
“Whether an employee’s discharge for not returning to work, while claiming she was unable to do so because of a compensable injury within two days of her discharge, constitutes a prima facie violation of General Statutes § 31-290a, requiring the employer to show a legitimate, nondiscriminatory reason for the discharge pursuant to Ford v. Blue Cross & Blue Shield of Connecticut, Inc., 216 Conn. 40, 578 A.2d 1054 (1990)?”